Citation Nr: 1711313	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center
In Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical care provided at St. Elizabeth Medical Center, from May 12, 2009 to May 15, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in November 2009 by the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York; a transcript of that hearing is of record.  

In July 2015, the Board denied the Veteran's medical reimbursement claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding it to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant the June 2016 Joint Motion for Remand, additional development is necessary on this matter.  Particularly, the AOJ must obtain the medical records from the St. Elizabeth Medical Center dated from May 12, 2009, to May 15, 2009, as they are relevant to determine whether there was emergency medical treatment during the time period in question.  

Any additional relevant records also should be sought, and the relevant evidence added to the record since the January 2010 statement of the case, should be considered in any re-adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request any necessary authorization from the Veteran to obtain treatment records from St. Elizabeth Medical Center dated from May 12, 2009, to May 15, 2009.  The AOJ should then obtain all such treatment records.

2.  The AOJ should ask the Veteran to identify any additional relevant treatment records he wishes considered in connection with his appeal, which records should be sought.  

3.  After the above records have been obtained, and any additional development accomplished included obtaining any medical review of the record as may be necessary to ascertain whether the treatment in question was emergency treatment for a service connected disability or a disability associated with and aggravating a service connected disability, the claim should be re-adjudicated.  Consideration should be given to all the evidence of record, including evidence associated with the file after the January 2010 statement of the case.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




